UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-05992 Japan Smaller Capitalization Fund, Inc. (Exact name of registrant as specified in charter) Worldwide Plaza, 19th Floor, 309 West 49th Street, New York, New York (Address of principal executive offices) (Zip code) Mr. Masashi Terachi Worldwide Plaza 19th Floor 309 West 49th Street New York, New York 10019 (Name and address of agent for service) Registrant's telephone number, including area code:(800) 833-0018 Date of fiscal year end:February 28 Date of reporting period:July 1, 2012 – June 30, 2013 PROXY VOTING REPORT FOR PERIOD JULY 1, 2, 2013 JAPAN SMALLER CAP FUND (A/C# 6000426) COMPANY NAME MTG DATE DETAILS PROPOSED BY VOTE CAST WITH/AGAINST MGMT SHARES COOKPAD INC 26-Jul-12 AGM Vote For the Proposal 1 Amend Articles to: Increase Board Size to 8 MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT 3 Allow Board to Authorize Use of Stock Option Plan MGMT FOR WITH MANAGEMENT TOYO TANSO CO LTD 30-Aug-12 AGM Vote For All Proposals 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT 3 Approve Payment of Bonuses to Directors MGMT FOR WITH MANAGEMENT MIMASU SEMICONDUCTOR IND 30-Aug-12 AGM Vote For All Proposals 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT 2 Amend Articles to: Adopt Reduction of Liability System for Outside Directors, Adopt Reduction of Liability System for Outside Auditors MGMT FOR WITH MANAGEMENT 3 Appoint a Director MGMT FOR WITH MANAGEMENT ASAHI INTECC CO LTD 27-Sep-12 AGM Vote For All Proposals 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT 3 Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT HOSOKAWA MICRON CORP 18-Dec-12 AGM Vote For All Proposals 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT 2 Approve Reduction of Legal Reserve MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT KURA CORP 29-Jan-13 AGM Vote For All except Vote Against 2 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT 2 Amend Articles to: Reduce Term of Office of Directors to One Year, Allow Board to Authorize Use of Appropriation of Retained Earnings, Approve Minor Revisions MGMT AGAINST AGAINST MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT PARK24 CO. LTD 29-Jan-13 AGM Vote For All except Vote Against 4 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT 3 Approve Details of Compensation as Stock Options for Directors and Corporate Auditors MGMT FOR WITH MANAGEMENT 4 Appoint a Substitute Corporate Auditor MGMT AGAINST AGAINST MANAGEMENT OTSUKA CORP 27-Mar-13 AGM Vote For All Proposals 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT 3 Approve Provision of Retirement Allowance for Retiring Directors MGMT FOR WITH MANAGEMENT RAKUTEN INC 28-Mar-13 AGM Vote For All Proposals Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT 2 Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT 3 Allow Board to Authorize Use of Stock Options MGMT FOR WITH MANAGEMENT SIIX CORP 28-Mar-13 AGM Vote For All except Vote Against 4 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT 2 Amend Articles to: Approve Minor Revisions Related to Chairing Shareholders Meetings MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT 4 Appoint a Corporate Auditor MGMT AGAINST AGAINST MANAGEMENT HAJIME CONSTRUCT CO 23-Apr-13 AGM Vote For All Proposals Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT 2 Appoint a Substitute Corporate Auditor MGMT FOR WITH MANAGEMENT HEIWADO CO LTD 15-May-13 AGM Vote For All except Vote Against 5 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT 2 Amend Articles to: Expand Business Lines MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT 4 Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT 5 Amend the Compensation to be received by Corporate Auditors MGMT AGAINST AGAINST MANAGEMENT ASAHI CO LTD 18-May-13 AGM Vote For All Proposals 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT 3 Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT 4 Approve Provision of Retirement Allowance for Directors MGMT FOR WITH MANAGEMENT ARCS COLTD 23-May-13 AGM Vote For All Proposals 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT 3 Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT 4 Approve Payment of Bonuses to Corporate Officers MGMT FOR WITH MANAGEMENT 5 Approve Provision of Retirement Allowance for Retiring Directors and Retiring Corporate Auditors MGMT FOR WITH MANAGEMENT DAISEKI CO 23-May-13 AGM Vote For All except Vote Against 1 1 Approve Appropriation of Surplus MGMT AGAINST AGAINST MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT 3 Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT 4 Approve Provision of Retirement Allowance for Directors MGMT FOR WITH MANAGEMENT MINISTOP CO LTD 23-May-13 AGM Vote For All ex VA 2.1, 2.2, 2.6, 3.1, 3.2 1 Amend Articles to: Expand Business Lines Appoint a Director MGMT AGAINST AGAINST MANAGEMENT Appoint a Director MGMT AGAINST AGAINST MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT AGAINST AGAINST MANAGEMENT Appoint a Corporate Auditor MGMT AGAINST AGAINST MANAGEMENT Appoint a Corporate Auditor MGMT AGAINST AGAINST MANAGEMENT STAR MICRONICS CO LTD 23-May-13 AGM Vote For All Proposals 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT 3 Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT 4 Allow Board to Authorize Use of Stock Option Plan MGMT FOR WITH MANAGEMENT WARABEYA NICHIYO CO 23-May-13 AGM Vote For All Proposals 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT 3 Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT FELISSIMO CORP 29-May-13 AGM Vote Against All except Vote For 2.5, 2.6, 2.7 1 Approve Appropriation of Surplus MGMT AGAINST AGAINST MANAGEMENT Appoint a Director MGMT AGAINST AGAINST MANAGEMENT Appoint a Director MGMT AGAINST AGAINST MANAGEMENT Appoint a Director MGMT AGAINST AGAINST MANAGEMENT Appoint a Director MGMT AGAINST AGAINST MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT PAL CO LTD 29-May-13 AGM Vote For All Proposals 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT 3 Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT 4 Appoint a Substitute Corporate Auditor MGMT FOR WITH MANAGEMENT 5 Approve Payment of Bonuses to Directors and Corporate Auditors, and Allow the Company to Proceed with the Bonuses Within the Limited Amount Approved Without Shareholders' Approvals from the Next Meeting. MGMT FOR WITH MANAGEMENT 6 Approve Provision of Retirement Allowance for Directors MGMT FOR WITH MANAGEMENT TRUSCO NAKAYAMA CORP 07-Jun-13 AGM Vote For All except Vote Against 4 1 Amend Articles to: Change Company's Location to Minato-ku, Tokyo, Change Fiscal Year End to End of Dec. MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT 3 Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT 4 Appoint a Substitute Corporate Auditor MGMT AGAINST AGAINST MANAGEMENT 5 Amend the Compensation to be received by Directors and Corporate Auditors MGMT FOR WITH MANAGEMENT TAIHO KOGYO CO 12-Jun-13 AGM Vote For All except Vote Against 4.1, 4.2 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT 2 Amend Articles to: Approve Minor Revisions MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Corporate Auditor MGMT AGAINST AGAINST MANAGEMENT Appoint a Corporate Auditor MGMT AGAINST AGAINST MANAGEMENT 5 Allow Board to Authorize Use of Stock Option Plan MGMT FOR WITH MANAGEMENT 6 Approve Provision of Retirement Allowance for Directors and Corporate Auditors MGMT FOR WITH MANAGEMENT 7 Approve Payment of Bonuses to Directors and Corporate Auditors MGMT FOR WITH MANAGEMENT TOKAI RIKA CO LTD 12-Jun-13 AGM Vote For All except Vote Against 3, 4 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT 3 Appoint a Corporate Auditor MGMT AGAINST AGAINST MANAGEMENT 4 Approve Payment of Bonuses to Directors and Corporate Auditors MGMT AGAINST AGAINST MANAGEMENT 5 Approve Provision of Retirement Allowance for Directors and Corporate Auditors MGMT FOR WITH MANAGEMENT THK CO LTD 15-Jun-13 AGM Vote For All Proposals 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT 2 Amend Articles to: Adopt an Executive Officer System MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT 4 Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT KINTETSU WORLD EXPRESS INC 18-Jun-13 AGM Vote For All except Vote Against 3.2 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT Appoint a Corporate Auditor MGMT AGAINST AGAINST MANAGEMENT NTT URBAN DEV CORP 18-Jun-13 AGM Vote For All except Vote Against 4.2 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT 2 Amend Articles to: Expand Business Lines, Adopt Restriction to the Rights for Odd-Lot Shares MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT Appoint a Corporate Auditor MGMT AGAINST AGAINST MANAGEMENT ALPINE ELECTRONICS INC 20-Jun-13 AGM Vote For All except Vote Against 3.2 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT 2 Amend Articles to: Adopt Reduction of Liability System for Outside Directors, Adopt Reduction of Liability System for Outside Auditors, Establish Articles Related to Supplementary Auditors MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT AGAINST AGAINST MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT 4 Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT 5 Appoint a Substitute Corporate Auditor MGMT FOR WITH MANAGEMENT 6 Approve Provision of Retirement Allowance for Directors MGMT FOR WITH MANAGEMENT CENTURY TOKYO LEASING 20-Jun-13 AGM Vote For All Proposals 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT ADEKA CORP 21-Jun-13 AGM Vote For All except Vote Against 5 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT 2 Amend Articles to:Expand Business Lines MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT 4 Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT 5 Approve Continuance of the Policy Regarding Large-scale Purchases of the Company's Shares MGMT AGAINST AGAINST MANAGEMENT FUJITSU GENERAL LTD 21-Jun-13 AGM Vote For All except Vote Against 4 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT 3 Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT 4 Appoint a Substitute Corporate Auditor MGMT AGAINST AGAINST MANAGEMENT 5 Approve Payment of Bonuses to Directors and Corporate Auditors MGMT FOR WITH MANAGEMENT FUNAI ELECTRIC CO 21-Jun-13 AGM Vote For All except Vote Against 1.1, 1.2, 1.3 Appoint a Director MGMT AGAINST AGAINST MANAGEMENT Appoint a Director MGMT AGAINST AGAINST MANAGEMENT Appoint a Director MGMT AGAINST AGAINST MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT 2 Approve Provision of Retirement Allowance for Directors MGMT FOR WITH MANAGEMENT HOGY MEDICAL CO LTD 21-Jun-13 AGM Vote For All Proposals Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT 2 Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT 3 Appoint a Substitute Corporate Auditor MGMT FOR WITH MANAGEMENT MEGACHIPS CORP 21-Jun-13 AGM Vote For All Proposals Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT 2 Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT MIE BANK LTD/ THE 21-Jun-13 AGM Vote For All Proposals 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT MUSASHI SEIMITSU IND CO 21-Jun-13 AGM Vote For All Proposals 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT 4 Approve Payment of Bonuses to Directors and Corporate Auditors MGMT FOR WITH MANAGEMENT NICHI-IKO PHARM CO 21-Jun-13 AGM Vote For All except Vote Against 3 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT 3 Approve Policy regarding Large-scale Purchases of Company Shares MGMT AGAINST AGAINST MANAGEMENT 4 Approve Delegation to the Board of Directors of the Decision on Matters concerningOffering of Stock Acquisition Rights Issued as Stock Options MGMT FOR WITH MANAGEMENT PALTAC CORP 21-Jun-13 AGM Vote For All Proposals Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT 2 Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT PANASONIC IND DEVICES SUNX 21-Jun-13 AGM Vote Against All except Vote For 1.2, 1.4 Appoint a Director MGMT AGAINST WITH MANAGEMENT Appoint a Director MGMT FOR AGAINST MANAGEMENT Appoint a Director MGMT AGAINST WITH MANAGEMENT Appoint a Director MGMT FOR AGAINST MANAGEMENT Appoint a Director MGMT AGAINST WITH MANAGEMENT Appoint a Director MGMT AGAINST WITH MANAGEMENT Appoint a Director MGMT AGAINST WITH MANAGEMENT Appoint a Director MGMT AGAINST WITH MANAGEMENT 2 Appoint a Corporate Auditor MGMT AGAINST WITH MANAGEMENT ROHTO PHARM CO LTD 21-Jun-13 AGM Vote For All Proposals Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT SATO HLDGS CORP 21-Jun-13 AGM Vote For All Proposals 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT 2 Amend Articles to: Allow Use of Treasury Shares for Odd-Lot Purchases, Establish Articles Related to Supplementary Auditors MGMT FOR WITH MANAGEMENT 3 Authorize Use of Stock Option Plan for Directors, apart from the Regular Remunerations MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT 5 Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT Appoint a Substitute Corporate Auditor MGMT FOR WITH MANAGEMENT Appoint a Substitute Corporate Auditor MGMT FOR WITH MANAGEMENT 7 Approve Provision of Retirement Allowance for Corporate Auditors MGMT FOR WITH MANAGEMENT SKY PERFECT JSAT HLDGS INC 21-Jun-13 AGM Vote For All Proposals 1 Amend Articles to: Increase Authorized Capital to 1.45B shs., Adopt Restriction to the Rights for Odd-Lot Shares, Set Trading Unit to 100 shs. MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT 3 Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT KADOKAWA GRP HLDGS INC 22-Jun-13 AGM Vote For All Proposals 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT 2 Amend Articles to: Change Official Company Name to KADOKAWA CORPORATION, Expand Business Lines, Increase Board Size to 25 MGMT FOR WITH MANAGEMENT 3 Approve Merger Agreement with Nine Subsidiary Companies MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT 6 Amend the Compensation to be received by Directors MGMT FOR WITH MANAGEMENT HITACHI KOKUSAI ELEC INC 24-Jun-13 AGM Vote For All except Vote Against 1.1, 1.4 Appoint a Director MGMT AGAINST AGAINST MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT AGAINST AGAINST MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT TOMEN DEVICES CORP 24-Jun-13 AGM Vote Against All except Vote FOR 1, 2.2, 2.3, 2.7 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT Appoint a Director MGMT AGAINST AGAINST MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT AGAINST AGAINST MANAGEMENT Appoint a Director MGMT AGAINST AGAINST MANAGEMENT Appoint a Director MGMT AGAINST AGAINST MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT 3 Appoint a Corporate Auditor MGMT AGAINST AGAINST MANAGEMENT DISCO CORP 25-Jun-13 AGM Vote For All Proposals 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT 3 Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT 4 Approve Payment of Bonuses to Directors MGMT FOR WITH MANAGEMENT DTS CORP 25-Jun-13 AGM Vote For All except Vote Against 4 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT 3 Approve Payment of Bonuses to Directors MGMT FOR WITH MANAGEMENT 4 Approve Renewal of Anti-Takeover Defense Measures MGMT AGAINST AGAINST MANAGEMENT FUYO GENERAL LEASE CO LTD 25-Jun-13 AGM Vote For All Proposals 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT INABATA & CO 25-Jun-13 AGM Vote For All except Vote Against 3 Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT 2 Appoint a Substitute Corporate Auditor MGMT FOR WITH MANAGEMENT 3 Approve Continuance of the Policy Regarding Large-scale Purchases of the Company's Shares MGMT AGAINST AGAINST MANAGEMENT NEC NETWK & SYS INTEG CORP 25-Jun-13 AGM Vote For All except Vote Against 2.2 Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT Appoint a Corporate Auditor MGMT AGAINST AGAINST MANAGEMENT NIPPO CORP 25-Jun-13 AGM Vote For All except Vote Against 3.2, 3.8, 4.2 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT 2 Amend Articles to: Expand Business Lines MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT AGAINST AGAINST MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT AGAINST AGAINST MANAGEMENT Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT Appoint a Corporate Auditor MGMT AGAINST AGAINST MANAGEMENT Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT SAINT MARC HLDGS 25-Jun-13 AGM Vote For the Proposal 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT SEKISUI PLASTICS CO 25-Jun-13 AGM Vote For All Proposals 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT 2 Amend Articles to: Approve Minor Revisions, Increase Board Size to 10 MGMT FOR WITH MANAGEMENT 3 Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT 4 Amend the Compensation to be received by Directors MGMT FOR WITH MANAGEMENT SHIKOKU CHEM CORP 25-Jun-13 AGM Vote For All except Vote Against 2, 5 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT 2 Amend Articles to: Approve Minor Revisions, Remove Article Allowing Company to Repurchase its Own Shares, Allow Board to Authorize Use of Appropriation of Retained Earnings MGMT AGAINST AGAINST MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT 4 Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT 5 Appoint a Substitute Corporate Auditor MGMT AGAINST AGAINST MANAGEMENT 6 Approve Retirement Allowance for Retiring Directors and Corporate Auditors, and Payment of Accrued Benefits associated with Abolition of Retirement Benefit System for Current Directors and Corporate Auditors MGMT FOR WITH MANAGEMENT 7 Amend the Compensation to be received by Directors and Corporate Auditors MGMT FOR WITH MANAGEMENT SINANEN CO LTD 25-Jun-13 AGM Vote For All Proposals 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT SQUARE ENIX CO 25-Jun-13 AGM Vote For All except Vote Against 1.1, 1.3, 1.4 Appoint a Director MGMT AGAINST AGAINST MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT AGAINST AGAINST MANAGEMENT Appoint a Director MGMT AGAINST AGAINST MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT 2 Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT 3 Appoint a Substitute Corporate Auditor MGMT FOR WITH MANAGEMENT TACHI-S CO 25-Jun-13 AGM Vote For All except Vote Against 3 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT 3 Appoint a Corporate Auditor MGMT AGAINST AGAINST MANAGEMENT 4 Appoint a Substitute Corporate Auditor MGMT FOR WITH MANAGEMENT 5 Approve Payment of Bonuses to Directors MGMT FOR WITH MANAGEMENT ASAHI DIAMOND INDL 26-Jun-13 AGM Vote For All Proposals 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT 2 Amend Articles to: Reduce Term of Office of Directors to One Year MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT DAIBIRU CORP 26-Jun-13 AGM Vote For All except Vote Against 3.2, 4 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT Appoint a Corporate Auditor MGMT AGAINST AGAINST MANAGEMENT 4 Approve Payment of Bonuses to Directors MGMT AGAINST AGAINST MANAGEMENT 5 Approve Provision of Retirement Allowance for Retiring Directors and Corporate Auditors MGMT FOR WITH MANAGEMENT HITACHI CAPITAL CORP 26-Jun-13 AGM Vote For All except Vote Against 2.1, 2.6 1 Amend Articles to: Expand Business Lines MGMT FOR WITH MANAGEMENT Appoint a Director MGMT AGAINST AGAINST MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT AGAINST AGAINST MANAGEMENT KINUGAWA RUBBER INDL CO 26-Jun-13 AGM Vote For All except Vote Against 2.2 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT Appoint a Corporate Auditor MGMT AGAINST AGAINST MANAGEMENT Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT NETUREN CO LTD 26-Jun-13 AGM Vote For All Proposals 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT 3 Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT 4 Appoint a Substitute Corporate Auditor MGMT FOR WITH MANAGEMENT NICHIHA CORP 26-Jun-13 AGM Vote For All Proposals 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT NIHON M&A CENTER INC 26-Jun-13 AGM Vote For All Proposals 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT 2 Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT 3 Appoint a Substitute Corporate Auditor MGMT FOR WITH MANAGEMENT 4 Approve Provision of Retirement Allowance for Corporate Auditors MGMT FOR WITH MANAGEMENT NIPPON PILLAR PACKING CO 26-Jun-13 AGM Vote For All Proposals 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT 2 Amend Articles to: Expand Business Lines MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT CENTRAL GLASS CO 27-Jun-13 AGM Vote For All except Vote Against 3 Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT 3 Approve Policy regarding Large-scale Purchases of Company Shares MGMT AGAINST AGAINST MANAGEMENT DAIDO STEEL CO 27-Jun-13 AGM Vote For All except Vote Against 6 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT 3 Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT 4 Appoint a Substitute Corporate Auditor MGMT FOR WITH MANAGEMENT 5 Approve Payment of Bonuses to Directors and Corporate Auditors MGMT FOR WITH MANAGEMENT 6 Approve Extension of Anti-Takeover Defense Measures MGMT AGAINST AGAINST MANAGEMENT DAISO CO LTD 27-Jun-13 AGM Vote For All Proposals Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT 2 Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT 3 Approve Provision of Retirement Allowance for Directors MGMT FOR WITH MANAGEMENT FUJI MACHINE MFG CO 27-Jun-13 AGM Vote For All except Vote Against 1 1 Approve Appropriation of Surplus MGMT AGAINST AGAINST MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT 3 Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT 4 Appoint a Substitute Corporate Auditor MGMT FOR WITH MANAGEMENT HANWA CO LTD 27-Jun-13 AGM Vote For All Proposals 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT 3 Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT JAPAN DIGITAL LAB CO 27-Jun-13 AGM Vote For All except Vote Against 1 1 Approve Appropriation of Surplus MGMT AGAINST AGAINST MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT KITZ CORP 27-Jun-13 AGM Vote For All Proposals Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT 3 Appoint a Substitute Corporate Auditor MGMT FOR WITH MANAGEMENT KOATSU GAS KOGYO CO 27-Jun-13 AGM Vote For All Proposals 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT 3 Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT 4 Approve Payment of Bonuses to Directors and Corporate Auditors MGMT FOR WITH MANAGEMENT LEC INC 27-Jun-13 AGM Vote For All Proposals Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT 2 Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT MESSAGE CO LTD 27-Jun-13 AGM Vote For All Proposals 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT 2 Amend Articles to: Expand Business Lines, Adopt Reduction of Liability System for Outside Directors, Adopt Reduction of Liability System for Outside Auditors MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT MITSUI MINING & SMELTING 27-Jun-13 AGM Vote For All except Vote Against 5, 6 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT 3 Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT 4 Approve Payment of Bonuses to Directors MGMT FOR WITH MANAGEMENT 5 Shareholder Proposal: Dismissal of Director SHRHLDR AGAINST WITH MANAGEMENT 6 Shareholder Proposal: Approve Appropriation of Surplus for Dividend SHRHLDR AGAINST WITH MANAGEMENT NIHON ESLEAD CORP 27-Jun-13 AGM Vote For All except Vote Against 1.11 Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT AGAINST AGAINST MANAGEMENT 2 Appoint a Substitute Corporate Auditor MGMT FOR WITH MANAGEMENT NIPPON CHEMI-CON CORP 27-Jun-13 AGM Vote For All Proposals Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT 2 Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT 3 Appoint a Substitute Corporate Auditor MGMT FOR WITH MANAGEMENT OKINAWA ELEC PWR CO, THE 27-Jun-13 AGM Vote For All Proposals 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT 2 Amend Articles to:Adopt Reduction of Liability System for Outside Directors and Outside Corporate Auditors MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT 4 Approve Payment of Bonuses to Directors MGMT FOR WITH MANAGEMENT PRESS KOGYO CO LTD 27-Jun-13 AGM Vote For All Proposals 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT 3 Approve Payment of Bonuses to Corporate Officers MGMT FOR WITH MANAGEMENT RESORTTRUST INC 27-Jun-13 AGM Vote For All except Vote Against 3, 5, 6 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT 3 Appoint a Corporate Auditor MGMT AGAINST AGAINST MANAGEMENT 4 Approve Provision of Retirement Allowance for Directors MGMT FOR WITH MANAGEMENT 5 Approve Adoption of Performance-based Stock Options for within the Compensation Limit for Directors and Corporate Auditors, and Allow Board to Authorize Use of the Stock Option Plans MGMT AGAINST AGAINST MANAGEMENT 6 Approve Renewal of Anti-Takeover Defense Measures MGMT AGAINST AGAINST MANAGEMENT SAKAI CHEMICAL IND 27-Jun-13 AGM Vote For All Proposals Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT 2 Approve Provision of Retirement Allowance for Directors MGMT FOR WITH MANAGEMENT SENKO CO LTD 27-Jun-13 AGM Vote For All Proposals 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT 2 Amend Articles to: Expand Business Lines MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT 5 Allow Board to Authorize Use of Compensation- based Stock Option Plan for Executives MGMT FOR WITH MANAGEMENT SHINKO ELEC INDS 27-Jun-13 AGM Vote For All except Vote Against 2.1, 2.2, 3 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT Appoint a Director MGMT AGAINST WITH MANAGEMENT Appoint a Director MGMT AGAINST AGAINST MANAGEMENT Appoint a Director MGMT FOR AGAINST MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT 3 Approve Payment of Bonuses to Directors and Corporate Auditors MGMT AGAINST AGAINST MANAGEMENT TAKASAGO THERMAL ENG 27-Jun-13 AGM Vote For All Proposals 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT 2 Amend Articles to: Expand Business Lines MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT 4 Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT 5 Appoint a Substitute Corporate Auditor MGMT FOR WITH MANAGEMENT TOEI CO LTD 27-Jun-13 AGM Vote For 1; Vote Against 2, 3 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT 2 Appoint a Substitute Corporate Auditor MGMT AGAINST AGAINST MANAGEMENT 3 Allow Board to Authorize Use of Free Share Options as Anti-Takeover Defense Measure MGMT AGAINST AGAINST MANAGEMENT XEBIO CO LTD 27-Jun-13 AGM Vote For All Proposals 1 Approve Appropriation of Surplus MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT 3 Appoint a Corporate Auditor MGMT FOR WITH MANAGEMENT 4 Allow Board to Authorize Use of Stock Options MGMT FOR WITH MANAGEMENT YAMATO KOGYO CO 27-Jun-13 AGM Vote Against All except Vote FOR 2.4, 2.5 1 Approve Appropriation of Surplus MGMT AGAINST AGAINST MANAGEMENT Appoint a Director MGMT AGAINST AGAINST MANAGEMENT Appoint a Director MGMT AGAINST AGAINST MANAGEMENT Appoint a Director MGMT AGAINST AGAINST MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT Appoint a Director MGMT FOR WITH MANAGEMENT SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Japan Smaller Capitalization Fund, Inc. By: /s/ Masashi Terachi Masashi Terachi,President (Principal Executive Officer) Date:August 28, 2013
